DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/06/2020 and 11/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 480 and 490 which appear in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the 

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
In claim 1, line 24, “same as between the SDC and the object” should read “same as between the SDC and the first object” to clearly distinguish which object is being referred to.  
In claim 8, line 23, “same as between the SDC and the object” should read “same as between the SDC and the first object” to clearly distinguish which object is being referred to.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (U.S. Publication No. 2019/0023239; hereinafter Fujita) and further in view of Beller et al. (U.S. Publication No. 2021/0055733; hereinafter Beller).
Regarding claim 1, Fujita teaches a computer-implemented method for controlling operation of a Self-Driving Car (SDC) (Fujita: Par. 46; i.e., the travel control function of the control device 160 is a function capable of controlling the automated driving travel of the subject vehicle),
the method executable by an electronic device coupled to the SDC (Fujita: Par. 34; i.e., the control device 160 is composed of a … a central processing unit (CPU); Par. 47; i.e., the travel control process described below is executed by the control device 160),
the method comprising: at a first moment in time during an approach of the SDC to a crosswalk: identifying, by the electronic device, an object-inclusion zone in proximity to the crosswalk (Fujita: Par. 66; i.e., in step S118, the detection area setting function serves to set the area of the 
the object-inclusion zone potentially including objects that are to cross the crosswalk (Fujita: Par. 73; i.e., it is thereby possible to appropriately detect not only a moving object crossing the target pedestrian crosswalk but also a moving object waiting at the sidewalk or roadside strip close to the target pedestrian crosswalk to cross the target pedestrian crosswalk);
determining, by the electronic device, presence of an object in the object-inclusion zone (Fujita: Par. 71; i.e., in step S122, the moving object detection function serves to detect the moving object in the detection area), characterized in that the object is identifiable by a first unique ID (Fujita: Par. 79; i.e., the control device 160 can use the merging area setting function to estimate traffic lines S4 and S5 on the sidewalk SW close to the target pedestrian crosswalk B1 and estimate a traffic line S6 on the median strip M and the adjacent pedestrian crosswalk B2; The objects are identified by their individually assigned traffic lines S4, S5, and S6).
Fujita does not teach the method further comprising: determining, by the electronic device, an interval of time for the object based on movement data of the object, the interval of time being indicative of a temporal window during which the object is estimated to be crossing the crosswalk; and using, by the electronic device, the interval of time and movement data of the SDC for determining operation-control data for controlling operation of the SDC, the operation-control data being indicative of a decision on a priority of way through the crosswalk between the SDC and the object. 
However, in the same field of endeavor, Beller teaches determining, by the electronic device, an interval of time for the object based on movement data of the object (Beller: Par. 93; i.e., the vehicle computing system may determine times associated with entry and exit points for … the agent 112(2) (e.g., agent enter time 210 (tAgent Enter) and the agent exit time 212 (tAgent Exit)) based on the derived velocities), the interval of time being indicative of a temporal window during which the object is estimated to be crossing the crosswalk (Beller: See Fig. 1B; the interval of time is displayed as a cone between the agent entry and exit points in the crosswalk); and using, by the electronic device, the interval of time and movement data of the SDC for determining operation-control data for controlling operation of the SDC (Beller: Par. 152; i.e., the time overlap component 636 may determine an entry time and an exit time associated with the vehicle enter point, vehicle exit point, agent enter point, and agent exit point based on the respective maximum velocities and minimum velocities; Par. 184; i.e., The vehicle 602 may then determine the time buffer value and the distance buffer value using the time-space overlap; As displayed in Fig. 7, the time buffer is used to determine if the vehicle should yield to the object or not), the operation-control data being indicative of a decision on a priority of way through the crosswalk between the SDC and the object (Beller: Par. 187; i.e., at operation 714, the process 700 may include causing the vehicle to yield to the agent; Par. 189; i.e., at operation 718, the process 700 may include causing the vehicle to navigate through the region).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fujita to have further incorporated determining, by the electronic device, an interval of time for the object based on movement data of the object, the interval of time being indicative of a temporal window during which the object is estimated to be crossing the crosswalk; and using, by the electronic device, the interval of time and movement data of the SDC for determining operation-control data for controlling operation of the SDC, the operation-control data being indicative of a decision on a priority of way through the crosswalk between the SDC and the object, as taught by Beller. Doing so would allow the system to calculate a likelihood of collision between the vehicle and an object and control the vehicle to yield to avoid a collision (Beller: Par. 15; i.e., based on the collision prediction, the vehicle computing system may be configured to determine an action to perform, such as yielding to one or more agents in order to avoid a collision in the one or more regions).
assigning, by the electronic device, decision data to the object-inclusion zone indicative of the decision (Fujita: Par. 71; i.e., in step S123, the travel control function serves to determine the travel plan of the subject vehicle on the basis of the detection results of the moving object in step S122 and perform the travel control),
such that the priority of way between the SDC and any other object identifiable by another unique ID that is different from the first unique ID in the object-inclusion zone is same as between the SDC and the object (Fujita: Par. 71; i.e., when a moving object is detected in the detection area, control is performed to stop the subject vehicle before the target pedestrian crosswalk; Par. 87; i.e., the control device 160 uses the detection area setting function to set an area comprising the area of the target pedestrian crosswalk B1 and the merging areas RF1 and RF2 set in step S202 as the detection area RT; As displayed in Fig. 15, the detection areas RF1 and RF2 include the traffic lines S4 to S6 which represent the traffic lines of the different pedestrians and if any pedestrian is detected in the detection area, the vehicle is controlled to stop).
Regarding claim 2, Fujita in view of Beller teaches the method according to claim 1. Fujita further teaches wherein the method further comprises, at the first moment in time during the approach of the SDC to the crosswalk: triggering, by the electronic device, the SDC to operate in accordance with the operation-control data (Fujita: Par. 46; i.e., when a moving object is detected in the detection area by the moving object detection function, the control device 160 can use the travel control function to control the driving mechanisms such as an engine and a brake thereby to stop the subject vehicle before a pedestrian crosswalk).
Regarding claim 3, Fujita in view of Beller teaches the method according to claim 2. Fujita further teaches wherein the triggering comprises one of: Page 3 of 9triggering, by the electronic device, the SDC to stop at the crosswalk and allowing any object from the object-inclusion zone to cross the crosswalk; and triggering, by the electronic device, the SDC to pass through the crosswalk before any object from the object-inclusion zone crosses the crosswalk (Fujita: Par. 46; i.e., when a moving object is detected in the detection area by the moving object detection function, the control device 160 can use the travel control function to control the driving mechanisms such as an engine and a brake thereby to stop the subject vehicle before a pedestrian crosswalk).
Regarding claim 4, Fujita in view of Beller teaches the method according to claim 1. Fujita further teaches wherein the method further comprises: at the first moment in time during the approach of the SDC to the crosswalk, triggering, by the electronic device based on the operation-control data, the SDC to stop at the crosswalk and allowing any object from the object-inclusion zone to cross the crosswalk (Fujita: Par. 46; i.e., when a moving object is detected in the detection area by the moving object detection function, the control device 160 can use the travel control function to control the driving mechanisms such as an engine and a brake thereby to stop the subject vehicle before a pedestrian crosswalk);
and at a second moment in time while the SDC is stopped at the crosswalk: in response to any object from the object-inclusion zone exiting the object-inclusion zone and beginning crossing the crosswalk, assigning, by the electronic device, new decision data to the object-inclusion zone indicative of a new decision (Fujita: Par. 47; i.e., The travel control process described below is executed repeatedly at regular time intervals; Par. 71; i.e., when a moving object is detected in the detection area, control is performed to stop the subject vehicle before the target pedestrian crosswalk; The control process is executed repeatedly, therefore, after the object exits the detection area, the vehicle determines that there are no objects in the detection area and remaining stopped is not necessary).
Regarding claim 5, Fujita in view of Beller teaches the method according to claim 4. Fujita further teaches wherein in response to the any object from the object-inclusion zone exiting the object-inclusion zone and beginning crossing the crosswalk, the method further comprises: determining, by the electronic device, presence of a second object in the object-inclusion zone (Fujita: 
the second object being identifiable by a second unique ID (Fujita: Par. 79; i.e., the control device 160 can use the merging area setting function to estimate traffic lines S4 and S5 on the sidewalk SW close to the target pedestrian crosswalk B1 and estimate a traffic line S6 on the median strip M and the adjacent pedestrian crosswalk B2; The objects are identified by their individually assigned traffic lines S4, S5, and S6);
Beller further teaches determining, by the electronic device, a second interval of time for the second object based on movement data of the second object (Beller: Par. 93; i.e., the vehicle computing system may determine times associated with entry and exit points for … the agent 112(2) (e.g., agent enter time 210 (tAgent Enter) and the agent exit time 212 (tAgent Exit)) based on the derived velocities),
the second interval of time being indicative of a second temporal window during which the second object is estimated to be crossing the crosswalk (Beller: See Fig. 1B; the interval of time is displayed as a cone between the agent entry and exit points in the crosswalk);
using, by the electronic device, the second interval of time and movement data of the SDC for determining new operation-control data for controlling operation of the SDC (Beller: Par. 152; i.e., the time overlap component 636 may determine an entry time and an exit time associated with the vehicle enter point, vehicle exit point, agent enter point, and agent exit point based on the respective maximum velocities and minimum velocities; Par. 184; i.e., The vehicle 602 may then determine the time buffer value and the distance buffer value using the time-space overlap; As displayed in Fig. 7, the time buffer is used to determine if the vehicle should yield to the object or not),
the new operation-control data being indicative of a new decision on a priority of way through the crosswalk between the SDC and the second object (Beller: Par. 187; i.e., at operation 714, the process 700 may include causing the vehicle to yield to the agent; Par. 189; i.e., at operation 718, the process 700 may include causing the vehicle to navigate through the region);
Fujita further teaches wherein the assigning the new decision data to the object-inclusion zone indicative of the new decision is performed by the electronic device (Fujita: Par. 71; i.e., in step S123, the travel control function serves to determine the travel plan of the subject vehicle on the basis of the detection results of the moving object in step S122 and perform the travel control),
such that the priority of way between the SDC and any other object identifiable by another unique ID that is different from the second unique ID in the object-inclusion zone is same as between the SDC and the second object (Fujita: Par. 71; i.e., when a moving object is detected in the detection area, control is performed to stop the subject vehicle before the target pedestrian crosswalk; Par. 87; i.e., the control device 160 uses the detection area setting function to set an area comprising the area of the target pedestrian crosswalk B1 and the merging areas RF1 and RF2 set in step S202 as the detection area RT; As displayed in Fig. 15, the detection areas RF1 and RF2 include the traffic lines S4 to S6 which represent the traffic lines of the different pedestrians and if any pedestrian is detected in the detection area, the vehicle is controlled to stop).
Regarding claim 6, Fujita in view of Beller teaches the method according to claim 5. Beller further teaches determining, by the electronic device, a buffered interval of time based on the interval of time and a first time buffer, so as to enlarge the temporal window during which the object is estimated to be crossing the crosswalk (Beller: Par. 61; i.e., The comfort factor value may be used to add additional time to the time threshold in order to be polite to agents that cross in front of the vehicle 102. The comfort factor value may include a time in milliseconds, seconds, and/or the like. For example, 
using, by the electronic device, the buffered interval of time instead of the interval of time for determining the operation-control data (Beller: Par. 185; i.e., at operation 708, the process 700 may include determining a time threshold … the vehicle 602 may further use a first hysteresis factor value, a first comfort factor value, and/or a first assertiveness factor value to determine the time threshold; the time threshold is determined using the comfort factor value and then the time threshold is used to determine if the vehicle should yield to the object);
determining, by the electronic device, a second buffered interval of time based on the second interval of time and a second time buffer, so as to enlarge the second temporal window during which the second object is estimated to be crossing the crosswalk (Beller: Par. 61; i.e., The comfort factor value may be used to add additional time to the time threshold in order to be polite to agents that cross in front of the vehicle 102. The comfort factor value may include a time in milliseconds, seconds, and/or the like. For example, the comfort factor value may include, but is not limited to, 0.25 seconds, 0.5 seconds, 1 second, and/or any other time period),
and using, by the electronic device, the second buffered interval of time instead of the second interval of time for determining the new operation- control data (Beller: Par. 185; i.e., at operation 708, the process 700 may include determining a time threshold … the vehicle 602 may further use a first hysteresis factor value, a first comfort factor value, and/or a first assertiveness factor value to determine the time threshold; the time threshold is determined using the comfort factor value and then the time threshold is used to determine if the vehicle should yield to the object).
Yet Beller does not explicitly teach the second time buffer being smaller than the first time buffer. However, Beller does teach varying buffer values based on vehicle velocity (Beller: Par. 61; i.e., the comfort factor value is based on the velocity of the vehicle 102). 

Regarding claim 7, Fujita in view of Beller teaches the method according to claim 1. Beller further teaches determining, by the electronic device, a buffered interval of time based on the interval of time and a first time buffer, so as to enlarge the temporal window during which the object is estimated to be crossing the crosswalk (Beller: Par. 61; i.e., The comfort factor value may be used to add additional time to the time threshold in order to be polite to agents that cross in front of the vehicle 102. The comfort factor value may include a time in milliseconds, seconds, and/or the like. For example, the comfort factor value may include, but is not limited to, 0.25 seconds, 0.5 seconds, 1 second, and/or any other time period);
and using, by the electronic device, the buffered interval of time instead of the interval of time for determining the operation-control data (Beller: Par. 185; i.e., at operation 708, the process 700 may include determining a time threshold … the vehicle 602 may further use a first hysteresis factor value, a first comfort factor value, and/or a first assertiveness factor value to determine the time threshold; the time threshold is determined using the comfort factor value and then the time threshold is used to determine if the vehicle should yield to the object).
Regarding claim 8, Fujita teaches an electronic device for controlling operation of a Self-Driving Car (SDC), the electronic device coupled to the SDC (Fujita: Par. 46; i.e., the travel control function of the control device 160 is a function capable of controlling the automated driving travel of the subject vehicle),
the electronic device being configured to: at a first moment in time during an approach of the SDC to a crosswalk: identify an object-inclusion zone in proximity to the crosswalk (Fujita: Par. 66; i.e., in step S118, the detection area setting function serves to set the area of the sidewalk or roadside strip, which is estimated for the traffic lines of moving objects in step S117, as a waiting area),
the object-inclusion zone potentially including objects that are to cross the crosswalk (Fujita: Par. 73; i.e., it is thereby possible to appropriately detect not only a moving object crossing the target pedestrian crosswalk but also a moving object waiting at the sidewalk or roadside strip close to the target pedestrian crosswalk to cross the target pedestrian crosswalk);  
and determine presence of an object in the object-inclusion zone (Fujita: Par. 71; i.e., in step S122, the moving object detection function serves to detect the moving object in the detection area), characterized in that the object is identifiable by a first unique ID (Fujita: Par. 79; i.e., the control device 160 can use the merging area setting function to estimate traffic lines S4 and S5 on the sidewalk SW close to the target pedestrian crosswalk B1 and estimate a traffic line S6 on the median strip M and the adjacent pedestrian crosswalk B2; The objects are identified by their individually assigned traffic lines S4, S5, and S6).
Fujita does not teach the device further comprising: determine an interval of time for the object based on movement data of the object, the interval of time being indicative of a temporal window during which the object is estimated to be crossing the crosswalk; and use the interval of time and movement data of the SDC for determining operation-control data for controlling operation of the SDC, the operation-control data being indicative of a decision on a priority of way through the crosswalk between the SDC and the object. 
However, in the same field of endeavor, Beller teaches determine an interval of time for the object based on movement data of the object (Beller: Par. 93; i.e., the vehicle computing system may determine times associated with entry and exit points for … the agent 112(2) (e.g., agent enter time 210 Agent Enter) and the agent exit time 212 (tAgent Exit)) based on the derived velocities), the interval of time being indicative of a temporal window during which the object is estimated to be crossing the crosswalk (Beller: See Fig. 1B; the interval of time is displayed as a cone between the agent entry and exit points in the crosswalk); and use the interval of time and movement data of the SDC for determining operation-control data for controlling operation of the SDC (Beller: Par. 152; i.e., the time overlap component 636 may determine an entry time and an exit time associated with the vehicle enter point, vehicle exit point, agent enter point, and agent exit point based on the respective maximum velocities and minimum velocities; Par. 184; i.e., The vehicle 602 may then determine the time buffer value and the distance buffer value using the time-space overlap; As displayed in Fig. 7, the time buffer is used to determine if the vehicle should yield to the object or not), the operation-control data being indicative of a decision on a priority of way through the crosswalk between the SDC and the object (Beller: Par. 187; i.e., at operation 714, the process 700 may include causing the vehicle to yield to the agent; Par. 189; i.e., at operation 718, the process 700 may include causing the vehicle to navigate through the region).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fujita to have further incorporated determine an interval of time for the object based on movement data of the object, the interval of time being indicative of a temporal window during which the object is estimated to be crossing the crosswalk; and use the interval of time and movement data of the SDC for determining operation-control data for controlling operation of the SDC, the operation-control data being indicative of a decision on a priority of way through the crosswalk between the SDC and the object, as taught by Beller. Doing so would allow the system to calculate a likelihood of collision between the vehicle and an object and control the vehicle to yield to avoid a collision (Beller: Par. 15; i.e., based on the collision prediction, the vehicle 
Fujita further teaches assign decision data to the object-inclusion zone indicative of the decision (Fujita: Par. 71; i.e., in step S123, the travel control function serves to determine the travel plan of the subject vehicle on the basis of the detection results of the moving object in step S122 and perform the travel control),
such that the priority of way between the SDC and any other object identifiable by another unique ID that is different from the first unique ID in the object-inclusion zone is same as between the SDC and the object (Fujita: Par. 71; i.e., when a moving object is detected in the detection area, control is performed to stop the subject vehicle before the target pedestrian crosswalk; Par. 87; i.e., the control device 160 uses the detection area setting function to set an area comprising the area of the target pedestrian crosswalk B1 and the merging areas RF1 and RF2 set in step S202 as the detection area RT; As displayed in Fig. 15, the detection areas RF1 and RF2 include the traffic lines S4 to S6 which represent the traffic lines of the different pedestrians and if any pedestrian is detected in the detection area, the vehicle is controlled to stop).
Regarding claim 9, Fujita in view of Beller teaches the device according to claim 8. Fujita further teaches at the first moment in time during the approach of the SDC to the crosswalk: trigger the SDC to operate in accordance with the operation-control data (Fujita: Par. 46; i.e., when a moving object is detected in the detection area by the moving object detection function, the control device 160 can use the travel control function to control the driving mechanisms such as an engine and a brake thereby to stop the subject vehicle before a pedestrian crosswalk).
Regarding claim 10, Fujita in view of Beller teaches the device according to claim 9. Fujita further teaches trigger the SDC to stop at the crosswalk and allowing any object from the object-inclusion zone to cross the crosswalk; and trigger the SDC to pass through the crosswalk before any object from the object-inclusion zone crosses the crosswalk (Fujita: Par. 46; i.e., when a moving object is detected in the detection area by the moving object detection function, the control device 160 can use the travel control function to control the driving mechanisms such as an engine and a brake thereby to stop the subject vehicle before a pedestrian crosswalk).
Regarding claim 11, Fujita in view of Beller teaches the device according to claim 8. Fujita further teaches at the first moment in time during the approach of the SDC to the crosswalk, trigger the SDC to stop at the crosswalk and allowing any object from the object-inclusion zone to cross the crosswalk (Fujita: Par. 46; i.e., when a moving object is detected in the detection area by the moving object detection function, the control device 160 can use the travel control function to control the driving mechanisms such as an engine and a brake thereby to stop the subject vehicle before a pedestrian crosswalk);
and at a second moment in time while the SDC is stopped at the crosswalk: in response to any object from the object-inclusion zone exiting the object-inclusion zone and beginning crossing the crosswalk, assign new decision data to the object-inclusion zone indicative of a new decision (Fujita: Par. 47; i.e., The travel control process described below is executed repeatedly at regular time intervals; Par. 71; i.e., when a moving object is detected in the detection area, control is performed to stop the subject vehicle before the target pedestrian crosswalk; The control process is executed repeatedly, therefore, after the object exits the detection area, the vehicle determines that there are no objects in the detection area and remaining stopped is not necessary).
Regarding claim 12, Fujita in view of Beller teaches the device according to claim 11. Fujita further teaches wherein in response to the any object from the object-inclusion zone exiting the object-inclusion zone and beginning crossing the crosswalk, the electronic device is further configured to: determine presence of a second object in the object-inclusion zone (Fujita: Par. 79; i.e., FIG. 14 is a diagram illustrating examples of the traffic lines on a road configuration of moving objects that move 
the second object being identifiable by a second unique ID (Fujita: Par. 79; i.e., the control device 160 can use the merging area setting function to estimate traffic lines S4 and S5 on the sidewalk SW close to the target pedestrian crosswalk B1 and estimate a traffic line S6 on the median strip M and the adjacent pedestrian crosswalk B2; The objects are identified by their individually assigned traffic lines S4, S5, and S6);
Beller further teaches determine a second interval of time for the second object based on movement data of the second object (Beller: Par. 93; i.e., the vehicle computing system may determine times associated with entry and exit points for … the agent 112(2) (e.g., agent enter time 210 (tAgent Enter) and the agent exit time 212 (tAgent Exit)) based on the derived velocities),
the second interval of time being indicative of a second temporal window during which the second object is estimated to be crossing the crosswalk (Beller: See Fig. 1B; the interval of time is displayed as a cone between the agent entry and exit points in the crosswalk);
use the second interval of time and movement data of the SDC for determining new operation-control data for controlling operation of the SDC (Beller: Par. 152; i.e., the time overlap component 636 may determine an entry time and an exit time associated with the vehicle enter point, vehicle exit point, agent enter point, and agent exit point based on the respective maximum velocities and minimum velocities; Par. 184; i.e., The vehicle 602 may then determine the time buffer value and the distance buffer value using the time-space overlap; As displayed in Fig. 7, the time buffer is used to determine if the vehicle should yield to the object or not),
the new operation-control data being indicative of a new decision on a priority of way through the crosswalk between the SDC and the second object (Beller: Par. 187; i.e., at operation 714, the 
Fujita further teaches wherein the electronic device is configured to assign the new decision data to the object-inclusion zone indicative of the new decision (Fujita: Par. 71; i.e., in step S123, the travel control function serves to determine the travel plan of the subject vehicle on the basis of the detection results of the moving object in step S122 and perform the travel control),
such that the priority of way between the SDC and any other object identifiable by another unique ID that is different from the second unique ID in the object-inclusion zone is same as between the SDC and the second object (Fujita: Par. 71; i.e., when a moving object is detected in the detection area, control is performed to stop the subject vehicle before the target pedestrian crosswalk; Par. 87; i.e., the control device 160 uses the detection area setting function to set an area comprising the area of the target pedestrian crosswalk B1 and the merging areas RF1 and RF2 set in step S202 as the detection area RT; As displayed in Fig. 15, the detection areas RF1 and RF2 include the traffic lines S4 to S6 which represent the traffic lines of the different pedestrians and if any pedestrian is detected in the detection area, the vehicle is controlled to stop).
Regarding claim 13, Fujita in view of Beller teaches the device according to claim 12. Beller further teaches determine a buffered interval of time based on the interval of time and a first time buffer, so as to enlarge the temporal window during which the object is estimated to be crossing the crosswalk (Beller: Par. 61; i.e., The comfort factor value may be used to add additional time to the time threshold in order to be polite to agents that cross in front of the vehicle 102. The comfort factor value may include a time in milliseconds, seconds, and/or the like. For example, the comfort factor value may include, but is not limited to, 0.25 seconds, 0.5 seconds, 1 second, and/or any other time period);
use the buffered interval of time instead of the interval of time for determining the operation-control data (Beller: Par. 185; i.e., at operation 708, the process 700 may include determining a time 
determine a second buffered interval of time based on the second interval of time and a second time buffer, so as to enlarge the second temporal window during which the second object is estimated to be crossing the crosswalk (Beller: Par. 61; i.e., The comfort factor value may be used to add additional time to the time threshold in order to be polite to agents that cross in front of the vehicle 102. The comfort factor value may include a time in milliseconds, seconds, and/or the like. For example, the comfort factor value may include, but is not limited to, 0.25 seconds, 0.5 seconds, 1 second, and/or any other time period),
and use the second buffered interval of time instead of the second interval of time for determining the new operation- control data (Beller: Par. 185; i.e., at operation 708, the process 700 may include determining a time threshold … the vehicle 602 may further use a first hysteresis factor value, a first comfort factor value, and/or a first assertiveness factor value to determine the time threshold; the time threshold is determined using the comfort factor value and then the time threshold is used to determine if the vehicle should yield to the object).
Yet Beller does not explicitly teach the second time buffer being smaller than the first time buffer. However, Beller does teach varying buffer values based on vehicle velocity (Beller: Par. 61; i.e., the comfort factor value is based on the velocity of the vehicle 102). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fujita and Beller to have further incorporated the second time buffer be smaller than the first time buffer because there is a low to zero risk of collision while the vehicle is stopped at the second time. Doing so would allow the system to 
Regarding claim 14, Fujita in view of Beller teaches the device according to claim 8. Beller further teaches determine a buffered interval of time based on the interval of time and a first time buffer, so as to enlarge the temporal window during which the object is estimated to be crossing the crosswalk (Beller: Par. 61; i.e., The comfort factor value may be used to add additional time to the time threshold in order to be polite to agents that cross in front of the vehicle 102. The comfort factor value may include a time in milliseconds, seconds, and/or the like. For example, the comfort factor value may include, but is not limited to, 0.25 seconds, 0.5 seconds, 1 second, and/or any other time period);
and use the buffered interval of time instead of the interval of time for determining the operation-control data (Beller: Par. 185; i.e., at operation 708, the process 700 may include determining a time threshold … the vehicle 602 may further use a first hysteresis factor value, a first comfort factor value, and/or a first assertiveness factor value to determine the time threshold; the time threshold is determined using the comfort factor value and then the time threshold is used to determine if the vehicle should yield to the object).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of autonomous vehicle control and decision making at crosswalks includes Fang et al. (U.S. Publication No. 2019/0236958), Iglesias (U.S. Publication No. 2021/0064889), Tokuhiro et al. (U.S. Publication No. 2019/0061764), Dowdall (U.S. Patent No. 9336436), Zhu et al. (U.S. Patent No. 8195394), and Claesson (U.S. Publication No. 2018/0151075).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661